                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

ROY BRYANT                                       §

VS.                                              §     CIVIL ACTION NO. 9:19-CV-105

JOHN DOE, ET AL.                                 §

           ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Roy Bryant, a prisoner confined at the Eastham Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against the unidentified owner of IBM and the

Texas Department of Public Safety.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this Court. The Magistrate Judge recommends dismissing the action as frivolous pursuant to 28

U.S.C. § 1915(e).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Plaintiff filed objections to the

Magistrate Judge’s Report and Recommendation.

       The Court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the Court concludes the

objections are without merit. Plaintiff’s claim that IBM and the Texas Department of Public Safety
are secretly implanting neural chips into Texas prisoners as part of an ongoing experiment is

factually frivolous, and should be dismissed pursuant to 28 U.S.C. § 1915(e).

                                            ORDER

       Accordingly, plaintiff’s objections (document no. 5) are OVERRULED. The findings of

fact and conclusions of law of the Magistrate Judge are correct, and the report of the Magistrate

Judge (document no. 3) is ADOPTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendation.



           So Ordered and Signed
           Aug 10, 2019




                                                2
